Citation Nr: 1612863	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-39 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for adhesive capsulitis, left shoulder (previously evaluated as bursitis, left shoulder) (minor), currently evaluated as 20 percent disabling.  

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO reduced the 20 percent disability rating for left shoulder bursitis to 10 percent, effective October 2008.  The Veteran disagreed, and the current appeal ensued.  

In a March 2010 rating decision, the RO recharacterized the Veteran's left shoulder disability as left shoulder adhesive capsulitis and increased the disability rating to 20 percent, effective December 2009.  

In an August 2014 Board decision, the reduction in evaluation from 20 percent to 10 percent for the service-connected left shoulder disability, effective from October 28, 2008, was found not to be proper, and the criteria for restoration of the 20 percent rating was met.  Given the decision restoring the 20 percent rating that had been reduced, the Board remanded the issue of whether a rating in excess of 20 percent for any period of the appellate period was warranted.  

Additionally, the issue of TDIU was raised and found to be part of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  That issue was addressed on remand.  

This case is now ready for further review.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if additional action is required on her part.  



FINDING OF FACT

During the appellate period, adhesive capulitis, left shoulder, was not productive of limitation of motion to 25 degrees from the side.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent at any time during the appellate period for adhesive capulitis, left shoulder (minor), have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5201 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2008  The letter fully addressed all notice elements.  The letter informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With that letter, the RO effectively satisfied the notice requirements on appeal.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  The notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Veteran's VA treatment records and Social Security Administration (SSA) disability examination reports are associated with the claims file.  No other evidence was identified in connection with this claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The Veteran underwent VA examinations in October 2008, October 2013, September 2014, and December 2014.  The examinations were thorough examinations of the Veteran, and the findings regarding the Veteran's service-connected capulitis of the left shoulder are found to be sufficient to make a determination in that regard.  The Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issue on appeal have been met. 38 C.F.R. § 3.159(c) (4).  

The Board also notes that the Veteran applied for and was eventually granted SSA disability benefits. 

In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the veteran's claim.  Here, the Veteran applied for and was granted SSA disability benefits.  The records used to determine the Veteran's Social Security disability claim were of limited relevance.  Most of the records were unrelated to the disability at issue.  

The Veteran was offered the opportunity to set forth her contentions at a Board hearing.  She declined. 

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Increased Rating- adhesive capulitis of left shoulder

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1  (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015). 

The Board acknowledges that in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The United States Court of Appeals for Veterans Claims (Court) has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

The Board notes that the Veteran is appealing the disability rating assigned for her left shoulder.  When the appeal arises from an initial rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in increased rating claims, such as this case, in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  With an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand will be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes. 38 C.F.R. § 4.69. 

The evidence of record has noted that the Veteran is right-handed.  His left arm is thereby his minor extremity. 

Normal ranges of motion of the shoulder are flexion (forward elevation) and abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71a, Plate I.  

Under 38 C.F.R. § 4.71a, DC 5201, for a minor upper extremity, a 20 percent rating is warranted when the evidence demonstrates limitation of motion at the shoulder level or 20 percent for limitation of motion midway between the side and shoulder level.  A 30 percent disability rating is warranted when the evidence demonstrates motion of the arm limited to 25 degrees from the side.  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

By rating decision of October 1972, service connection for bursitis of the left shoulder was granted.  A noncompensable rating was awarded, effective September 1972.  By rating decision of November 1992, the noncompensable rating for bursitis of the left shoulder was increased to 10 percent, effective September 1991.  By rating decision of September 2006, the 10 percent rating was increased to 20 percent, effective February 2006.  By rating decision of November 2008, the RO reduced the 20 percent disability rating for left shoulder bursitis to 10 percent, effective October 2008.  In a March 2010 rating decision, the disability, recharacterized as left shoulder adhesive capsulitis, was increased to 20 percent, effective December 2009.  However, the issue of restoration of the 20 percent rating between October 2008 and December 2009, had not been fully adjudicated.  Per an August 2014 Board decision, restoration of a 20 percent rating from October 2008 to December 2009 for left shoulder adhesive capsulitis was granted.  A 20 percent rating has been in effect since this time.

The Veteran underwent a VA examination in October 2008.  She complained of having pain in her shoulder for many years, but denied any specific injury.  She stated her pain was at 7/10 at baseline.  She did not need any assistive device for her shoulder.  She related she had flare-ups that occurred 6 times a year, which were 10/10, sometimes relating to activities, but not always.  She stated she had tried medications, but not any physical therapy or injections.  Her activities of daily living were said to be affected because she was unable to lift overhead objects on the left side, nor was she able to lift very heavy objects.  At the time of the examination, she was not working, having been placed on medical retirement from 1998 for both of her shoulder problems, neurofibromatosis, type 1.  At the time of her retirement, she was working as security at the airport.  

Physical examination showed no deformities of the left shoulder.  Range of motion of the left shoulder showed forward flexion accomplished from 0 degrees to 160 degrees; abduction accomplished to 90 degrees; external rotation accomplished to 60 degrees; and internal rotation accomplished to 90 degrees.  She complained of pain with internal rotation movements and forward flexion movements.  She had a positive impingement sign, and pain, but no weakness with testing of her supraspinatus and infraspinatus musculature.  She had no pain with subscapularis testing.  The left shoulder was nontender with some mild pain with bicipital function testing.  Repetitive range of motion 3 times did not increase pain or decrease range of motion from the baseline.  The assessment was bursitis of the left shoulder, mild.  The examiner stated there was indeed pain on examination of the left shoulder.  It was conceivable that pain could further limit function as described, particularly with repetitive use.  It was not feasible, however, to attempt to express any of this in terms of additional limitation of motion as these matters cannot be described with any degree of medical certainty.  

VA outpatient treatment records from December 2008 to July 2013 were associated with the claims folder and reviewed.  In December 2008, the Veteran complained of left shoulder pain with movement.  She requested a refill of pain medication.  In December 2009, range of motion showed 90 degrees of flexion and abduction.  In January 2010, she complained of severe left shoulder pain, with flexion and abduction of 70 degrees.  In March 2010, she underwent an injection for left shoulder pain.  In April 2010, she was seen with complaints of left shoulder pain.  She indicated that she had an injection which did not work.  She engaged in exercises.  At the beginning of therapy, the pain was 7/10; at the end of the exercises, the pain was still 7/10.  Flexion and abduction were accomplished to 76 degrees.  In May 2010, she had an injection of the shoulder that morning, and later that day, she engaged in occupational therapy, with therapeutic exercises.  In July 2010, range of motion showed left shoulder pain with abduction and forward flexion of 80 degrees.  In September 2010 and again in December 2010, she was seen with left shoulder pain.  In January 2011, the Veteran's pain registered at 8/10 with pain on range of motion.  In February and March 2011, she continued to complain of left shoulder pain.  She stated she did not want an injection.  In August 2011, she was seen complaining of a painful left shoulder with acute flare-ups.  In June 2012, she was again treated for left shoulder pain.  In August 2012, she was again seen for left shoulder pain.  She related that her shoulder was better with yoga.  In July 2013, she was seen with complaints of left shoulder pain, mostly with movement.  She had received subacromial injections in the past, with great relief.  She requested a repeat injection.  

The Veteran underwent a VA examination in September 2014.  She complained of worsening of her left shoulder over the past year.  She complained of decreased range of motion, weakness, and difficulty with her activities of daily living.  She was prescribed Tramadol, Lyrica, Ibuprofen, and intermittent steroid injections.  She had no prior shoulder surgeries or physical therapy.  She stated that pain in her left shoulder awakened her restful sleep.  She stated she was right hand dominant.  She did not report flare-ups that impacted the function of her left shoulder or arm.  Range of motion revealed flexion and abduction of 90 degrees and internal and external rotation of 30 degrees.  Range of motion itself contributed to functional loss which was described as decreased overhead activity.  Pain was noted on examination but did not result in functional loss.  There was no evidence of pain with weight bearing.  The Veteran was able to perform repetitive use testing with at least 3 repetitions and there was no additional functional loss or range of motion after the 3 repetitions.  Pain, weakness, fatigability nor incoordination significantly limited functional ability with repeated use over a period of time.  Muscle strength was described as 5/5, with no reduction.  There was no ankylosis, instability, or crepitus shown.  Imaging studies showed evidence of arthritis of the left shoulder.  The left shoulder disability affected the Veteran's ability with regard to performing overhead tasks.  The diagnoses were rotator cuff tendinitis and left shoulder arthritis.  

The Veteran underwent a VA examination in December 2014.  She complained of worsening of the left shoulder pain over the past year.  She had physical therapy and injections, but no surgery.  The diagnosis was adhesive capulitis of the left shoulder.  There was no functional loss or impairment of the left shoulder joint or extremity.  Range of motion showed flexion and abduction accomplished to 90 degrees and external and internal rotation accomplished to 45 degrees.  She expressed range of motion contributed to functional loss of difficulty with overhead activity.  The examiner stated that pain was noted on the examination, but it did not result in functional loss.  There was pain noted on weight bearing.  The Veteran was able to perform repetitive use testing with at least 3 repetitions and there was no additional functional loss or range of motion after the 3 repetitions.  Neither pain, weakness, fatigability nor incoordination significantly limited functional ability with repeated use over a period of time.  Muscle strength was described as 5/5, with no reduction.  There was no muscle atrophy shown.  There was no ankylosis, instability, or crepitus shown.  Imaging studies showed evidence of arthritis of the left shoulder.  The left shoulder disability affected the Veteran's ability with regard to performing overhead tasks.  She stated that the symptoms were constant with no flares.  

After a review of the medical evidence of record, the Veteran's adhesive capulitis of the left shoulder warrants no more than a 20 percent rating throughout the appellate period.  Her left shoulder flexion was never limited to less than 70 degrees.  She expressed pain throughout the appellate period, and received therapy, medication, and injections in the left shoulder.  It was also shown during examinations that she had difficulty with overhead activities .  However, she did not show functional loss nor did pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over time.  Her muscle strength was 5/5 in all areas.  There was no instability, crepitus or ankylosis of the left shoulder.  

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Specifically, the Court discounted the notion that the highest disability ratings are warranted under DCs where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  It was stated that 38 C.F.R. § 4.40 provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating.  A higher rating based on the pain demonstrated on examination but without any quantifiable loss does not serve as basis for an increased rating.  

Limitation of motion to 25 degrees from the side, necessary to warrant an increased rating to 30 percent, has not been shown.   

Other orthopedic diagnostic codes pertaining to the left shoulder have also been considered.  The medical evidence does not show any loss of the humerus head, nonunion of the humerus, or fibrous union to support a higher rating under Diagnostic Code 5202.  Further, as discussed, the Veteran retains some range of motion of the shoulder.  A higher rating based on ankylosis of the left scapulohumeral articulation under Diagnostic Code 5200 is therefore also not warranted.  

The Board has considered the Veteran's statements that her left shoulder adhesive capulitis is worse than reflected by the current rating.  Consideration has been given to the statements of the Veteran.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

 The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability of her left shoulder disability according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's left shoulder disability has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the disability is evaluated.  

 As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, an increased rating for left shoulder adhesive capulitis is not warranted beyond a 20 percent rating which is shown for the entirety of the appellate period.  .


Other Considerations

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the severity of the Veteran's left shoulder adhesive capulitis.  Specifically, the pain, and limitation of motion have been considered by the rating criteria.  Moreover, there is no showing that the left shoulder adhesive capulitis has caused marked interference with employment or has caused frequent periods of hospitalization.  

Also, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  The Veteran here is also service-connected for removal of lesions, left scapular area.  However, there are no pertinent symptoms that have not been attributed to a specific service-connected condition, and no indication the ratings assigned do not represent the disability experienced.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

As such, an increased rating in excess of 20 percent for adhesive capsulitis of the left shoulder is not warranted at any time during the appellate period.  


ORDER

Entitlement to a rating in excess of 20 percent for adhesive capulitis of the left shoulder is denied.  


REMAND

Further development is necessary in this TDIU claim.  

The Veteran asserts, in essence, that she warrants a TDIU based on her service-connected adhesive capulitis of the left shoulder.  She is also service-connected for removal of lesions, left scapular area.  She claims that she is unable to obtain substantially gainful employment.  

The Veteran is service-connected for adhesive capulitis of the left shoulder (rated as 20 percent disabling) and removal of lesions, left scapular area, (rated as 10 percent disabling).  The combined rating is 30 percent.  Therefore, the criteria for a total disability rating under the provisions of 38 C.F.R. § 4.16(a) are not met.  

Consequently, the only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities, for purposes of a possible extra-schedular evaluation.  38 C.F.R. § 4.16(b).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed under 38 C.F.R. § 4.16(b).  

The Board itself cannot assign an extra-schedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although Bagwell and Floyd only dealt with ratings under the provisions of § 3.321(b)(1), the analysis in those cases is analogous to TDIU ratings under § 4.16(b) as well, in view of that section's similar requirement of referral to the Director of VA's Compensation Service, in addition to Court precedents requiring consideration of § 4.16(b) when the issue is raised in an increased-rating case.  See Stanton v. Brown, 5 Vet. App. 563, 570 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

That is, since the Board itself cannot assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case to the Director of Compensation Service for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extraschedular claim on the merits.  In fact, the Court has held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director, Compensation Service, determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-28 (2009).  See also Floyd, 9 Vet. App. at 96-97 (stating that once the Board properly refers an extraschedular rating issue to Director, Compensation Service, for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the Board."). 

 Where, as in this case, a veteran fails to meet the applicable percentage standards, an extraschedular rating is for consideration where the veteran is found unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (2015).  Individual unemployability must be determined without regard to any non-service connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a) , 4.19 (2014); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical treatment records, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the AOJ.  
 
2.  The AOJ should contact the Veteran and request that she complete and submit a VA Form 21-8940 on behalf of her claim.  When received, it should be associated with the claims folder.  
 
3.  Thereafter, the AOJ should refer the Veteran's case to the Director, Compensation Service, for extraschedular consideration for TDIU.  
 
4.  Upon completion of the above, the TDIU issue should be adjudicated.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and provided the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


